Case 2:20-cv-00169-JAK-DFM Document 31 Filed 03/10/20 Page 1 of 1 Page ID #:1559




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                                              CASE NUMBER:


 SONOS, INC.                                                      2:20−cv−00169−JAK−DFM
                                             PLAINTIFF(S)

       v.
 GOOGLE LLC

                                                               ORDER TO STRIKE ELECTRONICALLY FILED
                                          DEFENDANT(S).
                                                                           DOCUMENT(S)




 The Court hereby ORDERS the documents listed below be STRICKEN for failure to comply
 with the Court’s Local Rules, General Orders, and/or Case Management Order, as indicated:
    03/02/2020                  /            29                     /            Answer / Counterclaim
   Date Filed                               Doc. No.                            Title of Document
                                /                                   /
   Date Filed                               Doc. No.                            Title of Document




 Other:
 Pursuant to the Court's Standing Orders, paragraph 12, Counterclaims are to be filed as a
 separate document from an Answer.


 Dated: March 10, 2020                                       By: /s/ John A. Kronstadt
                                                                 U.S. District Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



  G−106 (6/12)         ORDER TO STRIKE ELECTRONICALLY FILED DOCUMENT(S)
